Title: From Alexander Hamilton to Tench Coxe, 29 December 1794
From: Hamilton, Alexander
To: Coxe, Tench



Treasury Depart December29. 1794
Sir

I have received your two letters of the 13th & 28 instant.
I think my conduct must have proved to you that it has not been my intention to impute to you blame for any delays or deficiencies, which may have existed or which may exist in the execution of those portions of the business of the Department which are confided to you. I have resolved them into the natural effects of an extensive and diversified scene of occupation—not, as I conceived, beyond the practicability of such a discharge of the trusts reposed in you as would essentially fulfil the objects of the public service, with exertion and an exclusive attention to them—but of magnitude and difficulty sufficient to render partial defects and omissions probable and if they happened intitled to be exempt from censure. In conformity with this impression, I have meant to treat all such as have fallen under my observation.
But while I have foreborne to draw conclusions on the subject to your prejudice I cannot be expected to be willing to acquiesce in a transfer of the responsibility for any delays or deficiencies which may have occurred from you to me—more than facts will really warrant. I am not sure that any such transfer is aimed at by any of the suggestions contained in your letter, but there are some of them which seem to me capable of bearing the construction and I have concluded not by my silence to give sanction to it.
You appeal to me for your having proposed an arrangement of the business of compensations to the officers of Inspection before the President’s departure for Mount Vernon in the last summer; and you observe that since that period the attention of the President & myself to the urgent busi⟨nes⟩s of the insurrection, with the absences incidental ther⟨eto,⟩ left no opportunity for the object.
I have some though an imperfect recollection of your having made the proposal you state—but my memory, if I may trust it, also informs me that upon conferring together, besides ⟨the⟩ obstacles which the state of the business before the President at the time may have presented, we were both of opinion, that it would conduce to a proper arrangement to obtain beforehand the ideas which the experience of the Supervisors might furnish on the subject, and indeed that this information ought to precede the arrangement; and that accordingly you undertook to write them a circular letter for the purpose. So that the state of the Presidents business immediately preceding his departure was but a circumstance in the postponement.
It is true also that the affair of the Insurrection occupied much of the time and atten⟨tion⟩ both of the President and myself; but I am not conscious that I ever declined going into the arrangement of the compensations on this account and I feel persuaded that if you had matured and prepared the materials, I should have made time and opportunity to cooperate with you in their application. Nor do I doubt that the President would have bestowed the necessary attention on his part. The only effect then of this situation (of which I am at present sensible) is that it withdrew my attention from an active or anticipating pursuit of the object. I must add too that since my return from the Westward I first spoke of the subject to you and had occasion to repeat it verbally before you presented to me for consideration the requisite materials—and my impression was that your avocations, especially with regard to the revenue laws & the navy business, ha⟨d⟩ prevented you even to so late a period from maturing your own ideas on the matter
In your letter of the 28th you again allude, as among the causes of some derangement or extreme present pressure of your business, to my absences from the seat of government in August October and November and to my occupation in the interval of those calls in attention to the Western Insurrection.
My absence in August (You must mean July) lasted about a fortnight. As to my absences In October and November you were informed that Mr. Woolcott was to act in my stead during those absences. As to military and naval supplies you had the greatest part of the time the Secretary at War to advise with. With a representative of me on the spot, with no particular restrictions on the freedom of your conduct, I do not readily ⟨per⟩ceive that these absences ought to have been material interruptions of the business in your charge.
I make these observations with reluctance & merely to avoid the appearance of admitting by silence what may be hereafter liable to misconstruction. I assure you sincerely that I do not mean to imply the least blame upon you or to intimate that there has been any exceptionable deficiency on your part. On the point of leaving the department, as I am, it is more than ordinarily my wish to avoid any thing like official collision.
As you urge it, I consent that your charge ⟨of the busine⟩ss of military ⟨supplies⟩ cease after ⟨the⟩ end of this month. I ⟨reque⟩st that ⟨you will commit⟩ to the agency of Mr. ⟨Francis⟩ what regards ⟨the⟩ frigates—continuing for a time ⟨to⟩ assist him with information which the past course of the business may ren⟨der⟩ indispensable. I also will communicate with you on the subject. ⟨The⟩ residue of this business of military supplies, I will myself resume the management of while I stay in office. You will make known this change of the arrangement to all the subordinate Agents.
With consideration I am Sir   Your obedt servant

Alex Hamilton
⟨Tench⟩ Coxe Esquire

